Citation Nr: 1626920	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  06-36 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bipolar disorder from January 17, 1987 to February 5, 1991, and in excess of 30 percent from February 6, 1991 to August 24, 1992.

2.  Entitlement to an effective date earlier than August 25, 1992 for the assignment of an initial rating of 100 percent for bipolar disorder.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1975 to October 1979, and from April 1985 to January 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a September 2008 decision, the Board remanded the case the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran was previously represented by an attorney.  In March 2007, he executed a VA Form 21-22, appointing Arizona Department of Veterans Services as his representative.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain an adequate VA medical opinion that complies with the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the September 2008 remand, the Board instructed the AOJ to provide the Veteran with another VA examination if the May 2003 VA examiner was unavailable.  In addition, the Board directed the examiner to opine as to the level of social and industrial impairment that resulted from the Veteran's bipolar disorder during the each of the periods on appeal.  The Board also asked the examiner to provide an opinion on whether the Veteran's bipolar disorder was manifested by certain symptoms prior to August 25, 1992.  The instructions further stated that the examiner should include a rationale for any provided opinion.  Due to the unavailability of the previous VA examiner, a VA examination was conducted in September 2015.  In response to both of the questions from the remand instructions, the September 2015 VA examiner stated that it was not possible without recourse to mere speculation to make such a determination.  However, as the examiner did not provide an explanation for these conclusions, the opinions are inadequate for the purposes of adjudicating the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board also finds that the additional development requested above could have a bearing on the Veteran's earlier effective date claim.  Thus, the Veteran's effective date claim is inextricably intertwined with the increased rating claim remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the September 2015 VA examiner or, if she is unavailable, to another qualified examiner, for the purposes of obtaining a medical opinion as to the severity and manifestations of the Veteran's bipolar disorder.

The examiner is requested to review all pertinent records associated with the claims file.  If the examiner finds that an examination is necessary in order to provide the necessary information and opinions, one must be provided.


The examiner must provide an opinion as to the following questions:

(a)  What was the level of social and industrial impairment (i.e., mild, definite, considerable, or severe), resulting from the Veteran's bipolar disorder during the periods from January 17, 1987 to February 5, 1991, and from February 6, 1991 to August 24, 1992?  What applicable scores on the Global Assessment of Functioning Scale would be for assignment during each of these periods?

(b)  Prior to August 25, 1992, at what point in time, if any, was the Veteran's bipolar disorder manifested by active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial impairment?

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

2.  Review the examination report to ensure that it is in complete compliance with the directives of the remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjduicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

